UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-4172



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GREGORY ADRIAN LEWIS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:06-cr-00049)


Submitted:   July 20, 2007                 Decided:   August 8, 2007


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, George H. Lancaster, Jr., Assistant Federal
Public Defender, Charleston, West Virginia, for Appellant. Charles
T. Miller, United States Attorney, Erik S. Goes, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gregory Adrian Lewis pled guilty to possession of cocaine

base with intent to distribute. In his plea agreement, he reserved

the right to challenge the denial of his motion to suppress, and on

appeal, he contends that the district court clearly erred in

determining that the officers had reasonable suspicion to believe

that he was involved in criminal activity and that he might be

armed.   We have carefully considered the arguments of counsel and

the evidence presented to the district court, and we conclude that

the district court did not clearly err.   United States v. Rusher,

966 F.2d 868, 873 (4th Cir. 1992) (standard of review).    Thus, we

affirm the denial of the motion to suppress for the reasons stated

by the district court.   (See J.A. at 57-61).   Accordingly, Lewis’s

conviction is also affirmed.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                           AFFIRMED




                               - 2 -